COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
 THE STATE OF TEXAS,                                               No. 08-18-00215-CR
                                                 §
                               Appellant,                            Appeal from the
                                                 §
 V.                                                                384th District Court
                                                 §
 ALFRED CORRAL,                                                  of El Paso County, Texas
                                                 §
                               Appellee.                           (TC# 20170D02456)
                                                 §

                                       JUDGMENT

       The Court has considered this cause on the State’s motion to dismiss the appeal, and

concludes the motion should be granted and the appeal should be dismissed, in accordance with

the opinion of this Court. We therefore dismiss the appeal. This decision shall be certified

below for observance.


       IT IS SO ORDERED THIS 5TH DAY OF FEBRUARY, 2019.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.